COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Annunziata and Bumgardner
Argued at Alexandria, Virginia


SIMON PHILIP POUND

v.   Record No. 2148-96-4

TOWN OF FRONT ROYAL
                                        MEMORANDUM OPINION *
                                             PER CURIAM
ARNOLD KARL ZINNECKER                       MAY 5, 1998

v.   Record No. 2149-96-4
TOWN OF FRONT ROYAL


              FROM THE CIRCUIT COURT OF WARREN COUNTY
                       Dennis L. Hupp, Judge

           Franklin B. Reynolds, Jr., for appellants.

           John B. Arledge, Town Attorney, for appellee.



     Simon Pound and Arnold Zinnecker were charged with driving

under the influence in violation of a Front Royal town ordinance.

 Prior to trial, each defendant filed a motion to dismiss

asserting that the town council had not enacted the ordinance in

compliance with Virginia Constitution Article VII, Section 7.

The trial court denied the motions.    The evidence was stipulated

as sufficient to prove guilt, and the defendants were found

guilty.   Their appeals were consolidated.

     The Constitution states, "on final vote on any ordinance or

resolution, the name of each member voting and how he voted shall

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
be recorded."     Id.   When the ordinance was adopted, the minutes

of that meeting begin by recording the names of each council

member present.    The minutes then continue chronologically.      When

the council considers the ordinance, the minutes state that the

vote was unanimous.     The defendants argue this manner of

recording the action taken by the town council does not fulfill

the constitutional mandate.     They argue that the minutes must

list the name of each council member voting and the member's

vote.    They argued that this tabulation must appear at each place

where a vote is recorded in the minutes.
        The Supreme Court recently ruled on this issue in Town of

Madison v. Ford, 255 Va. ___, ___ S.E.2d ___ (1998).        An

ordinance enacted in the same manner as that used in this case

was held not to comply with the constitutional mandate, and the

ordinance was held null and void.     Because this case is

controlled by that rationale, we reverse the convictions and

enter final judgment.
                                          Reversed and final judgment.




                                  - 2 -